Case 6:20-cv-00804-ADA Document 47-30 Filed 02/23/21 Page 1 of 10




           EXHIBIT	  29	  
 2/14/2021              Case 6:20-cv-00804-ADA Google
                                               Document
                                                      Workspace47-30
                                                                (Formerly GFiled    02/23/21
                                                                            Suite): Pricing Plans Page 2 of 10

                                                                                                                 


                           Choose your edition. Try it free for 14 days.
         Google Workspace plans start as low as $6 per user per month for Business Starter, $12 per user per month
                                   for Business Standard, and $18 per user per month for Business Plus.


                                                          Every plan includes




rprise
sss
 Standard
  Starter
    Plus


68
 2
es USD
    USD
   for pricing
/ month



ct
ta sales
    ed




 ecure business
overy, retention,
         retention
yption
nt video meetings
nt
ttendance
   video meetings
 torage per user
ttendance
orage   per user in-
e cancellation,
orage   per user
management
treaming
management
 urityasand
age       you need
port
 controls, including
port
 urity,(paid
 anced       upgrade
          endpoint
Support)
  and compliance
 ding Vault, DLP,
port  (paid upgrade
and enterprise
Support)
 agement

pport (paid

 https://workspace.google.com/pricing.html                                                                           1/9
2/14/2021              Case 6:20-cv-00804-ADA Google
                                              Document
                                                     Workspace47-30
                                                               (Formerly GFiled    02/23/21
                                                                           Suite): Pricing Plans Page 3 of 10
emium Support)
                                                                                                                           




    Business Starter, Business Standard, and Business Plus plans can be purchased for a maximum of 300 users. There is no
    minimum or maximum user limit for Enterprise plans.
    Google Workspace customers may have access to additional features for a limited promotional period.




                                                    Compare plans in detail
                                                                 




                                                                                                          Expand all   
    Productivity & Collaboration


    Gmail
    Business email                                                                                            

    Custom email for your business                                                                            

    Phishing and spam protection that
    blocks more than 99.9% of attacks                                                                         

    Ad-free email experience                                                                                  

    Meet
    Video and voice conferencing                           100             150             250               250   


https://workspace.google.com/pricing.html                                                                                      2/9
2/14/2021              Case 6:20-cv-00804-ADA Google
                                              Document
                                                     Workspace47-30
                                                               (Formerly GFiled    02/23/21
                                                                           Suite): Pricing Plans Page 4 of 10

    Meeting length (maximum)                              24 hours          24 hours         24 hours           24 hours   
    US or international dial-in phone
    numbers                                                                                                    

    Digital whiteboarding                                                                                      
    Meeting recordings saved to Google
    Drive                                                                                                      

            See more features
    Drive                                                                                                   As much as
                                                        30 GB / user       2 TB / user      5 TB / user
    Secure cloud storage                                                                                     you need



    Drive File Stream                                                                                          

            See more features
    Chat
    Team messaging                                                                                             

    Turn history on or off by default                                                                          

    Auto-accept invitations                                                                                    

            See more features
    Calendar
    Shared calendars                                                                                           

    Browse and reserve conference rooms                                                                        

    Docs, Sheets, Slides
    Collaborative content creation                                                                             

    Keep Shared Notes                                                                                          

https://workspace.google.com/pricing.html                                                                                      3/9
2/14/2021              Case 6:20-cv-00804-ADA Google
                                              Document
                                                     Workspace47-30
                                                               (Formerly GFiled    02/23/21
                                                                           Suite): Pricing Plans Page 5 of 10

    Sites website builder                                                                                        

    Forms survey builder                                                                                        

    Interoperability with O ce les                                                                              
    Easier analysis with Smart Fill, Smart
    Cleanup, and Answers                                                                                        

            See more features
    AppSheet
    Build apps without code                                                                                     

    Currents
    Engage employees                                                                                            

    Cloud Search                                                                                           1st & 3rd pa y
    Smart search                                                        1st pa y data    1st pa y data
                                                                                                                 data




    Security & Management


    2-step veri cation                                                                                          

    Group-based policy controls                                                                                 

    Advanced Protection Program                                                                                 

    Endpoint management                                 Fundamental      Fundamental        Advanced            Enterprise



            See more features


https://workspace.google.com/pricing.html                                                                                    4/9
2/14/2021              Case 6:20-cv-00804-ADA Google
                                              Document
                                                     Workspace47-30
                                                               (Formerly GFiled    02/23/21
                                                                           Suite): Pricing Plans Page 6 of 10


                                            Try Google Workspace for free                                       

               See why millions of businesses love and rely on Google Workspace for their
                                                       business needs.



                                                            Get sta ed




                                               Top questions about
                                             Google Workspace pricing

       What is a user?                                                                                          


       How do I buy and pay?                                                                                    


       What is the payment plan?                                                                                




                                                Add-ons sold separately.


                                                            Hardware
https://workspace.google.com/pricing.html                                                                           5/9
2/14/2021              Case 6:20-cv-00804-ADA Google
                                              Document
                                                     Workspace47-30
                                                               (Formerly GFiled    02/23/21
                                                                           Suite): Pricing Plans Page 7 of 10

                                                                                                                


         Google Meet Hardware

         Fast, reliable, easy-to-join web meetings and video conferencing services for any size
         meeting room.




         Learn more




         Jamboard

         A collaborative, digital whiteboard makes it easy to create without boundaries and share
         ideas in real time.




         Learn more




         Chrome Enterprise

         Unlock the business capabilities of Chrome OS, Chrome Browser, and Chrome devices,
         freeing IT to power your cloud workforce.
https://workspace.google.com/pricing.html                                                                           6/9
2/14/2021              Case 6:20-cv-00804-ADA Google
                                              Document
                                                     Workspace47-30
                                                               (Formerly GFiled    02/23/21
                                                                           Suite): Pricing Plans Page 8 of 10

                                                                                                                


         Learn more




                                                          Applications




         Voice

         An affordable, easy-to-use business telephone solution for organizations of any size.




         Get Google Workspace with Voice

         Learn more




         AppSheet

         A no-code application development solution that enables users to build mobile and web
         apps without coding.




         Learn more
https://workspace.google.com/pricing.html                                                                           7/9
2/14/2021              Case 6:20-cv-00804-ADA Google
                                              Document
                                                     Workspace47-30
                                                               (Formerly GFiled    02/23/21
                                                                           Suite): Pricing Plans Page 9 of 10

                                                                                                                



                                                       Stay in the loop 




    Follow our Blog                         

            Search this site




    Included applications
                                                                                                                

    Security and management
                                                                                                                

    Solutions
                                                                                                                

    Pricing
                                                                                                                

    Add-ons
                                                                                                                

    Resources
                                                                                                                

    Learning and suppo
                                                                                                                

    More from Google
                                                                                                                

    About Google         Google Products    Privacy   Terms



https://workspace.google.com/pricing.html                                                                           8/9
2/14/2021             Case 6:20-cv-00804-ADA Document       47-30
                                             Google Workspace (Formerly Filed
                                                                        G Suite):02/23/21
                                                                                 Pricing Plans Page 10 of 10

    Google
                                                                                                               




https://workspace.google.com/pricing.html                                                                          9/9
